PER CURIAM.
Epitomized Opinion
Action by Portage township trustees seeking to enjoin commissioners,, auditor and treasurer from collecting a tax from- the taxpayers of-.said township for purpose of helping to defray the expenses of the Akron-Cleveland road. By reason of several annexation proceedings before the road was completed no part of the highway runs through Portage township. A general demurrer to - petition. was sustained from which plaintiffs prosecute error. . Affirming, judgment the court of-appeals held:
That the plaintiffs do not allege that they are tajspayérs ' of - the township and that this suit is brought as such by them and having failed to allege that they have any interest in the subject matter of the contraversy and being total strangers so' far as the allegations of petition show they do not state a cause of action entitling them to the relief sought.